Citation Nr: 0919925	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-23 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 2006.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Department of Veterans Affairs (VA) Regional Office.  This 
matter was remanded in July 2008.  A review of the record 
shows that the RO has complied with all remand instructions 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran testified at a hearing before the Board in 
February 2009.  


FINDING OF FACT

Bilateral pes planus is related to service.


CONCLUSION OF LAW

Bilateral pes planus was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for bilateral pes planus.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A service Report of Medical Examination for enlistment 
purposes dated in November 1985 reflects that the Veteran's 
feet were clinically evaluated as normal.  A Report of 
Medical Examination dated in April 1996 for periodic purposes 
reflects that the Veteran was assessed with pes planus.  A 
Report of Medical Examination dated in September 2005 for 
separation purposes reflects that the Veteran's feet were 
clinically evaluated as normal.  A Report of Medical History 
dated in September 2005 for separation purposes reflects that 
the Veteran complained of foot trouble.  

Private medical records from Dr. R.C.H. dated in August 2006 
reflect that Dr. R.C.H. assessed bilateral pes planus 
deformity.  

The record shows an assessment of pes planus in service and 
post-service.  The essential question is whether the 
disability is related to service.  As noted above, service 
treatment records reflect that the Veteran's feet were 
clinically evaluated as normal upon entrance examination.  As 
a matter of law, the Veteran is presumed to have been in 
sound condition upon entry into service.  38 U.S.C.A. § 1111; 
Crowe v. Brown, 7 Vet. App. 238 (1994).  There was an 
assessment of pes planus during service in 1996, which is the 
first diagnosis of pes planus of record.  

A Report of Medical Examination for separation purposes 
reflects no foot abnormalities.  However, upon separation 
from service, the Veteran complained of foot trouble and Dr. 
R.C.H. diagnosed bilateral pes planus eight months following 
separation from service.  Under the circumstances, the Board 
believes that the issue falls within the area of reasonable 
doubt contemplated by 38 U.S.C.A. § 5107(b).  In such a case, 
all such reasonable doubt is to be resolved in the Veteran's 
favor.  Entitlement to service connection for pes planus is 
warranted on that basis.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Entitlement to service connection for pes planus is 
warranted.  The appeal is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


